19-01064-tmd Doc#1-1 Filed 09/24/19 Entered 09/24/19 18:57:48 Exhibit Pg 1 of 4




                               Exhibit "A"
                              MFS Agreement
 19-01064-tmd Doc#1-1 Filed 09/24/19 Entered 09/24/19 18:57:48 Exhibit Pg 2 of 4



              MANAGEMENT AND EJNANCJAL STADÌMZATIGN AGREEMENT
Page 1 of 3




                         EXECUTIVE SUMMARY


       The objective of this proposal is to stabilize the Enancial condition of
       the business referred to as Midtown Live. It is to promote more
       teamwork and leadership. This resolution ensures that the “Midtown
       Live” legacy and business will continue to serve hundreds of its
       customers in the Austin area and all around the country. This may
       facilitate new partnership possibilities.

                          BUSINESS CONDITION


       WHEREAS,the business 4709 Incorporated, dba Midtown Live and
       hereafter referred to as Midtown Live is currently in default with
       agreement wit                   -٠ /1ΛαιΙλλ^4                Li¿
                               PnńniĄje/hĄ AsîtîS UÇ
       WHEREAS                 ÜÉuÉ'i are cOncerned with their
       investment and they never .received the Deed in Lieu of forclosure as
       per previous agreement.


       WHEREAS,
       unsustainabletl٦e
                      in business
                         its        Midtown
                             existing conditionLive
                                                 .  ;is E^iicially
                                                         ،‫¿؛‬Ufu;   unstable.and
       -‫؛‬,‫عظ‬                                                ‫¿ ب‬/JiZXj ‫مايخير‬µ
       WHERIÎAS, the trajectory 1,!า getting a new mortgage In its present
       condition is challenging or non-existent.

       WHEREAS,the bus.iness Is Incurring uncontrollable liabilities. Undei'
       existing arrangement, all liens liabilities are effectively shared with
       John Hoberman unless an aggressive action plan is implemented.

                               RIÌSOTvUTIONS


        RESOLoVED, that Midtown Live does hereby adopt and implement an
        Executive Control Board or hereafter referred to as(ECB)to take
        decisions or resolve any pending issues for Midtown Live. This ECB
        will lueet once every week or as needed. The LICB will consist of a
        minimuiu of seven board members in order to simplify decision process
19-01064-tmd Doc#1-1 Filed 09/24/19 Entered 09/24/19 18:57:48 Exhibit Pg 3 of 4


              MANAGEMENT AND FINANCIAL STABILIZATION AGREEMENT
Page 2 of 3


       and avoid deadlock. Any existing boaids shall be temporarily disabled
       until the ECS is dissolved by both Selena Cash and^^^^-^„,
                                                               ÍÌSth                LU
       RESOÎ-.VEÜ, that Anthony Leo Sheridan becomes the Chief Financial
       Officer(CFO)to manage financial risks and to organize the ECB into
       existence. In addition, give weekly accurate reporting to both Selena
       Cash and
                                   f]r\íMrY)(ìlif)irr\Ạ L iC            ị//0ฬ/
                                                /‫عىةل‬٦‫كت‬
       RESOLVED, that Selena Cash gives Anthony Leo Sheridan and the
       ECB complete authority to manage the daily operation foj- one year to
       stabilize the financial condition and to Implement a total accountabillt
       system at all levels.

       RESOLVED, that Selena Cash to remain a fi gure head during the one-
       year duration and appear regularly and on special events. Selena Cash
       can submit in writing, at any time, any suggestion, concerns or
       recomniendations to the ECB.

       RESOLVED, that Midtown Live set up three brand new corporations to
       hold the 1'eal estate, one to hold the business and a corporation to hold
       equity in the form of a Trust for Selena Cash to avoid further erosion of
       her property and goodwill equity. The new coi'porations shall have
       safeguards in place to avoid any additional liability or potejitial
       lawsuits. Any salvaged equity will be restored after one yea!-.
       Generally, a loan guarantor must have a mininium of 51% ownership o.‫ص‬٢
       the real estate holding company to sign for any new mortgage loan.
       ECB will submit recommendations of business equity distribution and
       will be fi nalized mutually by Selena Cash and
                                                                               hỵh Li(.
       RESOLVED, that a complete fi nancial and the management terms of
       this interim agj-eement will be documented by Jan 1,2018.

       RESOLVED, that Midtown Live sti'ives to become a transparent
       business and hire a full tijne Certified Tubile Accountant.

       RESOLVED, that Selena Cash assists Anthony Leo Sheridan in
       ascej'taining a list of long and short-term debt. All owed State, and
19-01064-tmd Doc#1-1 Filed 09/24/19 Entered 09/24/19 18:57:48 Exhibit Pg 4 of 4



              MANAGEMENT AND FWANCAL STABILIZATION AGREEMENT
Page 3 of 3


       Federa! taxes levied on 4709 Incorporated, dba Midtown Live to need۶
       tohaveapaymen^planinplace.                                   ‫ا ا‬،‫ ع‬l·
       RE^SOI^VED,
       January 1,2018tliat-agrees
                       if Selena Cash agrees to thitosaresol
                                                        ^^oratorium,
                                                             ution. period until ¡yj-ř
       and  expenses  MUST   have  fti l I accCUnti n g duri n g t h e   All Revenue yą^n/
       .period, and reports must be submitted to Selena Cash moratori  and    um ،T
                   Any moratorium payments will be added to the principal
       balance.

                                                                                     Ж/
       RESOLVED, that this is an option that is extended to Selena Cash.
       Notwithstanding resolution, this reso-lution does not replace any
       previous agj'eement between                    and 4709 Incorporated,
       dba Midown Live.
                                           kKỲX^Iậrhạ ^sjeTS LL C
       ^SOL٧ED, that this agreejuent can be dissolved at anytime only
       under agreement by both Selena Cash andrlohnjaèrm. i
                                                                        ‫ ؛جر‬5fĩ ‫ ئ‬Ui

                   AGREEMENT ACKNOWLEDGEMENT




              -¡rector of 4709 Inc, dba Midtown Live
                                           ‫بمصه‬
                                   pendor
                      /?hrqo/^/nj /Ýsí-é/ //
                            â        n. Proposed Chief Financial Officer
                   An^^Sheổ
                      Щ■m     ίκΜίΓ^   - ĄkJ j ĩrựíiee
                   The above agreement was entered on December 3,2017
